     Case 2:19-cv-01091-APG-NJK Document 48 Filed 06/02/20 Page 1 of 5


1      SAO
       JEFFERY A. BENDAVID, ESQ.
2      Nevada Bar No. 6220
3      STEPHANIE J. SMITH, ESQ.
       Nevada Bar No. 11280
4      BENDAVID LAW
       7301 Peak Drive Suite 150
5      Las Vegas, Nevada 89128
6
       Tel: (702) 385-6114
       jbendavid@bendavidfirm.com
7      ssmith@bendavidfirm.com
       Defendants Russell Road Food and Beverage, LLC
8      d/b/a Crazy Horse III and
       SN Investment Properties, LLC
9

10                                       UNITED STATES DISTRICT COURT
                                              DISTRICT OF NEVADA
11

12
       EMILY SEARS, NAJOME COLON                               Case No.: 2:19-CV-01091-APG-NJK
13
       aka GIA MACOOL, RACHEL
14     BERNSTEIN a/k/a RACHEL KOREN,
       LUCY PINDER and MARIANA                                 STIPULATION AND ORDER FOR
15     DAVALOS,                                                EXTENSION STAY
16
                                Plaintiffs,                    (FOURTH REQUEST)
17
           vs.
18
       RUSSELL ROAD FOOD AND
19
       BEVERAGE, LLC d/b/a CRAZY HORSE
20     III GENTLEMEN’S CLUB; and SN
       INVESTMENT PROPERTIES, LLC d/b/a
21     CRAZY HORSE III GENTLEMEN’S
       CLUB
22

23                              Defendant.

24
                   COMES NOW Plaintiffs, EMILY SEARS, NAJOME COLON aka GIA MACOOL,
25

26     RACHEL BERNSTEIN a/k/a RACHEL KOREN, LUCY PINDER1 and MARIANA

27     DAVALOS, (“Plaintiffs”) by and through their counsel of record, KURT R. BONDS, ESQ. and
28
       1
           Lucy Pinder was recently dismissed from this matter. [Dkt. 46].




                                                        Page 1 of 5
     Case 2:19-cv-01091-APG-NJK Document 48 Filed 06/02/20 Page 2 of 5


1      DAVID M. SEXTON, ESQ. of ALVERSON TAYLOR & SANDERS and Defendants,
2      RUSSELL ROAD FOOD AND BEVERAGE, LLC d/b/a CRAZY HORSE III
3
       GENTLEMEN’S CLUB (“Russell Road”) and SN INVESTMENT PROPERTIES LLC (“SN
4
       Investment”) (collectively with Russell Road, “Defendants”) by and through its counsel of
5

6
       record, JEFFERY A. BENDAVID, ESQ. and STEPHANIE J. SMITH, ESQ. of BENDAVID

7      LAW, and hereby submit this request for an additional extension of the stay previously ordered

8      by this Court due to the ongoing concerns and restrictions from the COVID-19 pandemic.
9
                The Parties previously submitted a joint motion for stay due to the developing crisis
10
       surrounding the pandemic from COVID-19, and then a subsequent stipulation to extend the stay
11
       for 30 days to determine what new developments may occur in response to the ongoing
12

13     pandemic. [Dkts. 41, 44]. Based on the good cause presented in the previous motion and the

14     stay, including but not limited the Parties’ mutual inability to meaningfully participate in the
15
       discovery process due to the multiple restrictions, closures, and various other directives by the
16
       Governor of Nevada, the Center for Disease Control, and the Federal Government, this Court
17
       granted the Parties’ request for a stay. [Dkt. 42, 44]. The Parties are seeking an extension of the
18

19     stay previously granted by this Court. Although the Parties recognize that Nevada in particular

20     has began the slow phased process to return to conducting normal business, there are still
21
       numerous restrictions in place, in particular ones that impact the Defendant in this matter.
22
       Further, Plaintiff still reside in other jurisdictions (including international) and there are still
23
       varying levels of restrictions, stay-at-home orders, and other directives advising against any
24

25     non-essential travel. Additionally, despite the fact discovery has been stayed the Parties are

26     discussing the possibility of the resolution of this matter.
27              The present stay is set to expire on June 1, 2020, as such the Parties request for
28
       approximately an additional month or until July 6, 2020, in order to continue to accommodate




                                                Page 2 of 5
     Case 2:19-cv-01091-APG-NJK Document 48 Filed 06/02/20 Page 3 of 5


1      the unprecedented events occurring globally, and determine the best course of action, while also
2      discussing other resolution of the matter. As such, good cause exists for the requested extension
3
       of stay.
4
       1.         Discovery That Has Been Completed.
5

6
       The parties have completed the following discovery:

7       •         Plaintiffs served their first set of written discovery requests on October 29, 2019.
8
        •         Defendants served responses on December 20, 2019.
9
        •         Plaintiffs served their second set of written discovery on November 19, 2019.
10
        •         Defendants responded on January 6, 2020.
11

12      •         Defendants served their first set of written discovery on January 10, 2020.

13      •         Plaintiffs responded on February 18, 2020.
14
        •         Defendants served their second set of requests for production on February 26, 2020.
15
        •         Defendants noticed the depositions of Plaintiffs on February 6, 2020, and amended
16

17
                  notices of deposition on February 25, 2020, based on a meet and confer of the Parties.

18      •         Both Plaintiffs and Defendants provided their initial expert disclosures on March 2,
19                2020.
20
       2.         Discovery that Remains to Be Completed.
21
       The following discovery by the parties remains to be completed:
22

23
       The Parties will conduct depositions of necessary parties, including the Plaintiffs, Defendants’

24     corporate representatives, and experts.

25     The Parties will serve expert rebuttal reports, if any are determined to be necessary.
26
       The Parties anticipate additional written discovery and/or depositions to be conducted based on
27
       additional information that the Parties are discovering.
28




                                                  Page 3 of 5
     Case 2:19-cv-01091-APG-NJK Document 48 Filed 06/02/20 Page 4 of 5


1

2      3.       Reasons Why Remaining Discovery Was not Completed.
3
              The discovery that remains to be complete has not been and cannot be completed within
4
       the time limits set by the current discovery plan. There may be additional disputes, and/or
5

6
       disputes to resolved regarding written discovery, deposition scheduling, travel, social distancing

7      requirements, and additional health concerns.

8             Prior to the stay entered by this Court, Parties were trying to coordinate depositions,
9
       which was practically impossible as none of the Plaintiffs live in Las Vegas, Nevada, and some
10
       live outside of the country, and there are significant travel restrictions in place. Obviously, the
11
       Parties have not conducted any additional discovery since the Joint Motion for a Stay of
12

13     Discovery due to the fact that said Motion was granted and discovery has been stayed in this

14     case for the past 45 days. The Parties were hopeful at that time that the concerns and restrictions
15
       brought on by the COVID-19 pandemic would be resolved by now, or at least that the Parties
16
       would have a better idea of when the restrictions and regulations would be lifted. However, it
17
       is still unclear when the restrictions that have been put in place will be resolved and, if anything,
18

19     the concerns and restrictions caused by the COVID-19 pandemic have only just begun to be

20     lifted, however such restrictions are still significantly impacting Defendants in this matter.
21
              The Parties agree that an extension of the present stay is needed for the reasons discussed
22
       above and the Parties affirm that this extension is sought in good faith, and not for reasons of
23
       undue delay.
24

25              Similarly the Parties agree, with the Court’s approval to evaluate the current state of

26     events during May and June particularly as reopening commences, and to submit a revised
27     proposed discovery schedule at that time.
28




                                                 Page 4 of 5
     Case 2:19-cv-01091-APG-NJK Document 48 Filed 06/02/20 Page 5 of 5


1      IT IS SO STIPULATED.
2      Dated: May 28, 2020                                 Dated: May 28, 2020
3
       ALVERSON TAYLOR & SANDERS                           BENDAVID LAW
4

5      By: /s/ David M. Sexton, Esq.                       By: /s/ Stephanie J. Smith, Esq.
       KURT R. BONDS, ESQ.                                 JEFFERY A. BENDAVID, ESQ.
6
       Nevada Bar No. 6228                                 Nevada Bar No. 6220
7      DAVID M. SEXTON, ESQ.                               STEPHANIE J. SMITH, ESQ.
       Nevada Bar No. 14951                                Nevada Bar No. 11280
8      6605 Grand Montecito Parkway                        7301 Peak Dr., Suite 150
       Suite 200                                           Las Vegas, Nevada 89128
9
       Las Vegas, Nevada 89149                             Attorneys for Defendants
10     Attorneys for Plaintiffs

11

12                                      SCHEDULING ORDER
13
               Based upon a showing of good cause, the Parties’ request to extend the present
14
       stay from June 1, 2020 to July 6, 2020 is granted with the Parties to submit a proposed
15

16
       revised discovery schedule by July 1, 2020.

17             IT IS SO ORDERED.
18                                   June
                           2 day of __________,
               DATED this ___                   2020.
19

20
                                                     ____________________________________
21                                                   UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28




                                             Page 5 of 5
